Title: To George Washington from Colonel Charles Harrison, 20 April 1777
From: Harrison, Charles
To: Washington, George



Sir
Virga York Town April 20th 1777.

It has been very industriously propagated by some Ill-designing Persons, that the Artillery pay was reduced; which has occationed a deal of uneasiness in a measure throughout the Corps; (Commissioned Officers excluded.) On a representation of the matter to Brigadier General Lewis, he concurred with me in Opinion that it was highly necessary to dispatch an Express to your Excellency to know your establishment.

I must by no means omit informing you there was one of the finest Companies I ever saw, inlisted for the use of this State, taken into Continental Service, by General Lee, and continued to receive pay agreable to the establishment of this State, till the last pay Day: which, as the most ready method to Dicipline the whole Battalion, have carefully distributed amongst the nine new raised. Should you think proper to establish their former pay, I flatter myself, it will in the course of a few Weeks (should the welcome summon arrive) be in my power to March to the assistance of my General at the Head of a fine Body of Men.
As a majority of us, are raw, and unacquainted with our duty, we most earnestly Wish to be removed to some place of improvement. To obviate a grand difficulty, I propose having my Men innoculated by Companies immediately, & hope it will meet with your approbation.
I returned a few Weeks past from Colo. Zanes’ Furnace, and from my little knowledge of mettle, think his equal to Brass for Ordnance; could Wish your approbation to make an experiment.
Inclosed you will receive a return of the State of my Battalion; & also the established pay of the Company of Artillery raised for the use of this State. Must now conclude with Wishing you success in all your undertakings, & Wish you also, most sincerely, a long series of Health. I beg leave to subscribe myself, Your Excellencys mo: obt hble Servt

Charles Harrison

